Citation Nr: 0603807	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis. 
 
2.  Whether new and material evidence as been received to 
reopen the claim for entitlement to service connection for 
respiratory condition, including asthma, pneumonia, and upper 
respiratory infection.  
 
3.  Entitlement to service connection for respiratory 
condition, including asthma, pneumonia, and upper respiratory 
infection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The case is 
now before the Board for appellate review.

The issues of entitlement to service connection for 
sinusitis, and entitlement to service connection for a 
respiratory condition, including asthma, pneumonia, and upper 
respiratory infection are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO for additional 
development via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement with 
regard to the March 1999 rating decision, which denied his 
claim based upon a lack of evidence of both a current 
disability and a medical nexus to service. 

2.  In September 2003, the RO determined that new and 
material evidence had not been received to reopen the claim.

3.  Since March 1999, VA received private treatment records 
noting treatment for the veteran's respiratory conditions and 
infections, which include current diagnoses and opinions that 
the current conditions are related to service and is new and 
material and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for respiratory condition, including asthma, pneumonia, and 
upper respiratory infection respiratory condition, including 
asthma, pneumonia, and upper respiratory infection.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying the veteran's 
claim for entitlement to service connection for respiratory 
condition is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005). 
 
2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for respiratory 
condition, including asthma, pneumonia, and upper respiratory 
infection;  the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for respiratory 
condition, including asthma, pneumonia, and upper respiratory 
infection.  He has submitted medical evidence that he claims 
is new and material to his claim.

Laws and Regulations

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1999 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Factual Background and Analysis

The September 2003 VA examination report, the veteran's 
statements, and private medical records submitted since March 
1999 have been reviewed.  This evidence is new and material 
to the claim for entitlement to service connection for 
respiratory condition, including asthma, pneumonia, and upper 
respiratory infection, in that it bears directly and 
substantially upon the specific matter under consideration, 
and it, when considered with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In March 1999, the RO denied the veteran's claim based on a 
lack of evidence to show a current disability and a nexus 
between that current disability and the in-service notation 
of asthma.  Since March 1999, the veteran has submitted 
private medical evidence of current asthma treatment.

An April 2003 letter states that Dr. Diaz Rodriguez has 
treated the veteran for "many years" for "recurring 
infections of the respiratory track."  In this letter, the 
doctor opines that the veteran's current condition is 
potentially related to his military service.  Dr. Diaz 
Rodriguez' clinical records are not of record and may shed 
light on the basis for his diagnoses and opinion.  Further 
development of the record is addressed in the remand section 
below.  

The August 2003 letter from Dr. Medina states that the 
veteran suffers from bronchial asthma.  Dr. Medina's clinical 
notes and records are not of record, but the existing record 
does provide evidence of a current asthma diagnosis.  

These records, which were added to the claim file after the 
March 1999 rating decision, specifically address a current 
respiratory condition, including asthma and respiratory 
infection.  Because these records address the element that 
was the basis of the March 1999 denial, new and material 
evidence has been submitted to reopen the veteran's claim.  
The appeal to this extent is granted.  38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156. 

The issue of entitlement to service connection for 
respiratory condition, including asthma, pneumonia, and upper 
respiratory infection will be addressed further in the REMAND 
portion of this decision, below.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and to 
assist have been complied with is not warranted.  To the 
extent necessary, VA has fulfilled its duties to notify and 
to assist the veteran in the development of his claim.   See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).   In light of the determination reached in this case, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.   Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).






ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for respiratory 
condition, including asthma, pneumonia, and upper respiratory 
infection.  To this extent only, the appeal is reopened.


REMAND

The veteran seeks service connection for sinusitis and for 
respiratory condition, including asthma, pneumonia, and upper 
respiratory infection.  The claim for entitlement to service 
connection for respiratory condition, including asthma, 
pneumonia, and upper respiratory infection, has been 
reopened.  The veteran's and his representative's statements, 
his service medical records, VA medical records, the 
September 2003 VA examination report, and statements and 
records of private physicians were reviewed.

Additional development is required as to VA's duty to assist.  
VA must assist the veteran by making "reasonable efforts" 
to collect evidence for the claims file from non-federal 
sources.  38 C.F.R. § 3.159(c)(1) (2005).  Reasonable efforts 
include an initial request for the records and at least one 
follow-up request.  Id.  

After filing his November 1998 claim, the Veteran completed 
several authorization forms to collect medical information 
from his private physicians.  Documents in the case file 
dated between February 1999 and August 2004 address the 
veteran's treatment, but those records do not appear to be 
complete and contemporaneous treatment records.  In 
particular, Doctors Luigi, Rodriguez Santiago, Rodriguez, 
Mendez, Diaz Rodriguez, and Acosta have all submitted at 
least one record stating that the veteran is treating with 
them, and many have said that the veteran has been treating 
with them for many years.  However, complete treatment and 
clinical records do not exist in the file and do not appear 
to have been requested by VA.  Thus, additional development 
is needed in this regard for both the sinusitis and asthma 
claims.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
asthma disability.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The veteran was afforded a VA examination with regard to his 
sinusitis claim in September 2003.  The report is of record.  
However, no such examination was given with regard to the 
asthma claim.  Now that the claim has been reopened, a VA 
examination should be considered.

The veteran's service medical records show an in-service 
asthma diagnosis in July 1962.  The post-service records, as 
they are now developed, reflect a current diagnosis of 
asthma.  The evidence of record does not contain sufficient 
medical evidence to decide whether or not the veteran's 
asthma is related to service.  Thus, a medical examination is 
warranted with regard to the asthma claim.

To ensure that VA has met its duty to assist the veteran in 
the development of his claim, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for sinusitis and/or for 
a respiratory condition, including 
asthma, pneumonia, or upper respiratory 
infection.  Except for duplicative 
evidence, obtain the clinical records 
from each health care provider the 
veteran identifies, as well as those 
presently identified in the case file and 
associate the records obtained with his 
claims folder.

2.  Schedule the veteran for an 
appropriate examination to determine 
whether the disabilities for which 
service connection is claimed are 
currently manifested, and if so, 
determine the current nature and 
etiology of any respiratory condition, 
including asthma, pneumonia, and upper 
respiratory infection.  All indicated 
tests and studies should be 
accomplished.  The examiner should 
review the entire clinical record, 
render a diagnosis, and opine as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current disability is related 
to any event, injury, or disease noted 
in service.

3.  Readjudicate the claims of 
entitlement to service connection for 
sinusitis, and entitlement to service 
connection for respiratory condition, 
including asthma, pneumonia, and upper 
respiratory infection.  If the benefits 
sought remain denied, issue the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appropriate time should be allowed for 
response.

The veteran is advised that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


